Title: To John Adams from Timothy Pickering, 25 July 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 25. 1798.

Understanding that you set out this morning, to proceed to Massachusetts, I have thought it proper to send on a parcel of commissions for the Commissioners of the Land-Tax, hoping they will meet you at New-York, be there signed and returned. The commissions for the whole are filled up, and the residue are now under examination & will be forwarded to-morrow. It seemed important that these commissions should be transmitted speedily to the several states; and therefore this trouble is given you on your journey.
I am with great respect / Sir your most obt. servt.
Timothy Pickering